

117 HR 2002 IH: Let States Cut Taxes Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2002IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Bishop of North Carolina (for himself, Mr. Perry, Mrs. Hinson, Mr. Fulcher, Mr. Webster of Florida, Mr. Rosendale, Mrs. Boebert, Mr. Weber of Texas, Mr. Stewart, Mr. Walberg, Mr. Crawford, Mr. Harris, Mr. Duncan, Ms. Tenney, Mrs. Greene of Georgia, Mr. Meuser, Mr. Good of Virginia, Mr. Biggs, Ms. Herrell, Mr. Johnson of South Dakota, Mrs. Steel, Mr. C. Scott Franklin of Florida, Mr. Cloud, Mr. Owens, Mr. Gooden of Texas, Ms. Foxx, Mr. Gimenez, Mr. LaMalfa, Mr. Hice of Georgia, Mr. Williams of Texas, Mr. Feenstra, Mr. Guest, Mr. Cawthorn, and Mr. Moore of Utah) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Social Security Act to remove the restriction on the use of funds under the Coronavirus State Fiscal Recovery Fund to offset reductions in State or territory tax revenues.1.Short titleThis Act may be cited as the Let States Cut Taxes Act. 2.Removal of restriction on use of funds under Coronavirus State Fiscal Recovery Fund(a)Removal of restrictionParagraph (2) of subsection (c) of section 602 of the Social Security Act, as added by section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2), is amended to read as follows:(2)Further restriction on use of fundsNo State or territory may use funds made available under this section for deposit into any pension fund..(b)Conforming amendmentsSuch section is further amended—(1)in subsection (d)(2)(A), by striking , including, in the case of a State or a territory, all modification to the State’s or territory’s tax revenue sources during the covered period;(2)in subsection (e), by striking such subsection, and all that follows through the period and inserting such subsection.; and(3)in subsection (g)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) through (7) as paragraphs (1) through (6), respectively.